       Case 3:12-cv-00796-SDD-EWD          Document 249      09/30/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF LOUISIANA


JESSIE HOFFMAN and                               )
CHRISTOPHER SEPULVADO                            )             CIVIL ACTION
           Plaintiffs                            )
                                                 )             NO. 3:12-cv-00796
v.                                               )
                                                 )             JUDGE SHELLY DICK
BOBBY JINDAL, Governor of Louisiana;             )
BURL CAIN, Warden, Louisiana State               )             MAGISTRATE JUDGE
Penitentiary; JAMES LEBLANC, Secretary,          )             ERIN WILDER-DOOMES
Louisiana Department of Public Safety and        )
Corrections; LOUISIANA DEPARTMENT OF             )
PUBLIC SAFETY AND CORRECTIONS;                   )
ANGELA NORWOOD, Warden, Death Row;               )
and JOHN DOES, unknown executioners,
               Defendants




                                   MOTION TO INTERVENE


       COME NOW Anthony Bell, Jason Reeves, Willie Tart, Allen Robertson, Dustin

Dressner, and Henri Broadway, by and through undersigned counsel and pursuant to Federal

Rule of Civil Procedure 24, who move this Court to grant them permission to intervene as

Plaintiffs in the above lawsuit.


                                          /s/ Mercedes Montagnes
                                          Cecelia Trenticosta Kappel (La. Bar No. 32736)
                                          Mercedes Montagnes (La. Bar No. 33287)
                                          The Promise of Justice Initiative
                                          1024 Elysian Fields Ave.
                                          New Orleans, LA 70117
                                          Tel. (504) 529-5955
                                          Fax (504) 595-8006
                                          Email: mmercedes@defendla.org
                                                  ckappel@defendla.org
       Case 3:12-cv-00796-SDD-EWD           Document 249       09/30/19 Page 2 of 2



                                    Counsel for Anthony Bell, Jason Reeves, Willie Tart, Allen
                                    Robertson, Dustin Dressner, and Henri Broadway


                               CERTIFICATE OF SERVICE
       I hereby certify that a copy of the above and forgoing was filed electronically with the

Clerk of Court using CM/ECF on this day September 30, 2019. Notice of this filing as generated

by the electronic filing system constitutes service of the filed document on counsel for the

Defendants.


                                           /s Mercedes Montagnes
                                           Mercedes Montagnes
